DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 9/21/2020.
2. 	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim Limitation
Abstract Idea Grouping
A method, comprising: 
receiving, by a system comprising at least one processor and memory, an electronic application form via a user interface of a website, wherein the electronic application form comprises at least banking credentials of an applicant; 
Certain Methods of Organizing Human Activity
retrieving by the processor, based on the banking credentials, a current balance and a certain number of transactions for the applicant from a database, 
Mental Process
wherein the retrieving comprises connecting to an aggregation engine, wherein the aggregation engine is configured to create an account for the 

linking the applicant's bank account with the account created by the aggregation engine;
Certain Methods of Organizing Human Activity
categorizing, by the processor, the transactions into a plurality of categories by searching the transactions for keywords; 
Mental Process
performing, by the processor, an affordability assessment to reject the applicants that cannot afford to repay in a sustainable manner; 
Certain Methods of Organizing Human Activity
when the applicant passes the affordability assessment, performing, by the processor executing a statistical model, a scorecard decision to assign a score to the applicant and categorizing the applicant according to the score, 
Mathematical Concepts

Mental Process
finally accepting or rejecting, by the system, the application based on the score categorization of the applicant.
Mental Process and/or Certain Methods of Organizing Human Activity


Examiner notes that the limitation “scrape” is not defined by the Specification.  The Merriam-Webster dictionary meaning(s) of “scrape” are: remove from a surface by usually repeated strokes of an edged instrument; to collect by or as if by scraping often used with up or together; to draw roughly or noisily over a surface; etc.  Thus, the ordinary and customary meaning of the word scrape applies to physical surface and is thus clearly inapplicable in the current context.  Examiner thus notes that, in the context of the current invention, the only reasonable interpretation of the limitation “scrape the current balance” is to retrieve or obtain and/or view the current balance.  Since bank balance is a figure that can be viewed or printed, therefore, the limitation of scraping could only refer to viewing or printing the current balance of the loan applicant which falls under Mental Process.
Examiner notes that the concept of accepting or rejecting a loan applicant by affordability assessment using a statistical model – constitutes Fundamental Economic Practices or Principles and Commercial or Legal Interactions as in providing financing 
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claims recite abstract ideas.
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract idea to – depositing funds, account refresh, overdraft protection, etc. – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and Vandamemo
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional element(s) recited by the claims, beyond the judicial exception, is a processor.  Based on Para [0039] of the Specification, the processor is a generic one.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claims amount to no more than mere instructions to apply a judicial exception using generic components.

Instead, the claims do not amount to significantly more than an instruction for accepting or rejecting a loan applicant by affordability assessment using a statistical model using generic computer components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.  Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic computers to perform the steps of – retrieving and linking bank account balance, categorizing transactions by keyword search, performing affordability assessment using a statistical model, categorizing applicant in score band, and accepting or rejecting based on applicant score – amounts to no more than mere instructions to apply the exception using a general purpose computer that is insufficient to provide an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over in view of Breslow et al. (US 2013/0339217 A1) over Showalter (US 2011/0270779 A1) further in view of Ingram et al. (US 2011/0112957 A1).


A method, comprising: 
receiving, by a system comprising at least one processor and memory, an electronic application form via a user interface of a website, wherein the electronic application form comprises at least banking credentials of an applicant; 
retrieving by the processor, based on the banking credentials, a current balance and a certain number of transactions for the applicant from a database, 
wherein the retrieving comprises connecting to an aggregation engine, wherein the aggregation engine is configured to create an account for the applicant and to securely store the applicant's banking credential details, and wherein the aggregation engine is configured to scrape the current balance and the certain number of transactions for the applicant; 
linking the applicant's bank account with the account created by the aggregation engine;
(See Breslow: Para 
[0027] (“This information may include, for example, the social security number of the owner, or information about one or more bank accounts that the business uses to perform on-line banking. Information about the one or more bank account may also include credentials sufficient to allow the system to gain access to information such as account balance and banking statements”)
[0029] (“his data aggregation preferably takes place over a network, such as the Internet.  The aggregation can be performed by a data aggregation engine on or connected to the lenders computer system.  This is represented by the “Data Aggregation Engine” box in FIG. 1.”)
[0034] (“The system may also require the borrower to provide funding information, such as the borrower's operating bank account information for receiving the loan”)
As described above, the present invention uses data aggregation and electronic payment technology to evaluate the financial health of small businesses and to efficiently deliver capital to a market underserved by traditional bank loan”)

Breslow does not specifically disclose:
categorizing, by the processor, the transactions into a plurality of categories by searching the transactions for keywords; 
performing, by the processor, an affordability assessment to reject the applicants that cannot afford to repay in a sustainable manner; 
when the applicant passes the affordability assessment, performing, by the processor executing a statistical model, a scorecard decision to assign a score to the applicant and categorizing the applicant according to the score, 
…
finally accepting or rejecting, by the system, the application based on the score categorization of the applicant.
However, Showalter discloses the above limitations (See Showalter: Para 
[0006] (“classifying the borrower into one of a plurality of clusters based on the modeled borrower loan behavior and the modeled property behavior, and outputting information based on the one cluster to which the borrower is classified”),
[0042] (“The borrower is profiled in depth using the matrix.  For example, in a distressed asset situation, the model may be used to transform 100,000 problem loans into 20-30 classes of problems.”)
[0046] (“whether to provide a loan”)
[0123] (“The values for the metrics of the factors are used to segment the borrowers into clusters, based upon a borrower and property profile”); 
The clusters labeled as numbers 5, 8, 13 and 18 have larger 1st lien default potential.  Not only do the borrowers in these clusters have a high default potential relative to the other borrowers in the other clusters, these borrowers have a relatively potential for default in an absolute sense.  Two clusters, 8 and 18, default at rates in excess of 93%”),
[0275] (“MERS may be searched for information”)
[0309] (“The borrower default score predicts first lien default behavior of a one year outcome period.  The score is used to predict the survival rate for each type of treatment (loan modification, short sale, third party sale, or foreclosure) paired with each borrower/property cluster group.”)
[0312] (“Another score using machine learned matrix is the borrower prepayment score.  The borrower prepayment score predicts the likelihood that the borrower's mortgage (regardless of whether current or in default) will be paid off during the next 12 months”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Breslow as it relates to online loan application to include the above noted disclosure of Showalter as it relates to data analytics models for loan treatment.  The motivation for combining the references would have been to obtain real time feedback on loan application.

The combination of Breslow + Showalter does not specifically disclose:
“wherein the categorizing of the applicant comprises applying score banding in which the applicant is placed in one of a plurality of categories based on the score assigned to the applicant; and”
the system parses the user's credit file to compute a grading based on their credit score (1324), which places the user in one of a number of risk classifications (AA, BB, CC, DD, EE, FF, HR),”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Breslow + Showalter to include the above noted disclosure of Ingram as it relates to assessing credit risk in online lending environment.  The motivation for combining the references would have been to allow lenders to bid on borrower listings on a social network and obtain real time response.

Claims 10, 19 are substantially similar to claim 1 and hence rejected on similar grounds.

Claim 2: 
when the applicant is accepted as a customer based on the score categorization, periodically calculating a credit limit for the customer.
(See Showalter: Para [0272], [0273], [0306])

Claim 11 substantially similar to claim 2 and hence rejected on similar grounds.

Claim 3: 
performing a daily refresh to update latest transactions and current balance for the customer.


Claim 12 substantially similar to claim 3 and hence rejected on similar grounds.

Claim 4: 
wherein the daily refresh is synchronized to perform at least 1 hour before the customer's bank schedules a charging of overdraft fees.
(See Breslow: Para [0009], [0027], [0029])

Claim 13 substantially similar to claim 4 and hence rejected on similar grounds.

Claim 5: 
when the daily refresh shows that the customer's current balance has fallen below a predetermined level where customer's bank charges the overdraft fees, automatically depositing funds into the customer's account.
(See Breslow: Para [0009], [0027], [0029])

Claim 14 substantially similar to claim 5 and hence rejected on similar grounds.

Claim 6: 
wherein an amount of the deposited funds is based on the calculated credit limit.
(See Showalter: Para [0272], [0273], [0306])



Claim 7: 
wherein, when the daily refresh shows that new funds have entered the customer's current account, calculating a repayment amount and automatically attempting repayment on an outstanding balance corresponding to the amount of the deposited funds.
(See Breslow: Para [0009], [0027], [0029])

Claim 16 substantially similar to claim 7 and hence rejected on similar grounds.

Claim 8: 
wherein the certain number of transactions comprise 90 days' worth of transactions from the applicant's bank account.
(See Breslow: Para [0009], [0027], [0029])

Claim 17 substantially similar to claim 8 and hence rejected on similar grounds.

Claim 9: 
wherein the categories comprise at least one of overdraft fees, credit cards, benefits, payday, subprime credit cards, subprime loan, wages paid, debt management, debt recovery, rent & mortgages, ATM withdrawal, deposits, gambling, or loans.
(See Showalter: Para [0063], [0112], [0185], [0195], [0261])

Claim 18 substantially similar to claim 9 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive.
101
Applicant argues that the present claims do not amount to fundamental economic practice and are not directed to mental processes because they recited automated steps that must be performed by a special purpose computer.
Examiner disagrees.
First, Examiner notes that a computer is not required to carry out the claimed invention.  Borrower affordability assessment can be made with pencil and paper without requiring any kind of computer or processor. The determination of whether a borrower will default or not is a mental process which can be performed merely by visually analyzing the borrower’s assets and liabilities. Scraping the account balance can be done visually by looking at printed bank statements and categorizing transactions can be done using pencil and paper.  The use of computer is merely incidental to the performance of the claimed steps and is entirely optional.  As such, claims cannot claim to bring about any improvement of the functioning of the computer or any other technology.  Simply appending conventional steps, specified at a high level of generality, such as, performing affordability assessment, categorizing, etc., is not enough to show technical improvement.

Secondly, there is no evidence for the assertion that processor and memory transform the system into a special purpose computer.  The original Drawings (Fig. 7) and Specification (Para [0017], [0019], [0040], [0041]) reveal only generic computer program code embodied on a computer readable medium.  The Specification does not disclose any specific purpose computer, and why carrying out the steps of categorizing transactions, performing loan affordability assessment, applying scored banding and accepting or rejecting applications using such a processor would transform the abstract idea into patent eligible invention.  Hence, this assertion is not credible.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. 
Similarly here, accepting or rejecting a loan applicant by affordability assessment may improve the lender’s business by lowering the likelihood of loan default but it has absolutely no effect on any computers or technology.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to determining the loan affordability of a borrower and merely use a computing device to improve the performance of that determination not the performance of a computing device.  The computer is not the subject of the invention, nor the focus of claims, but rather a tool used in the service of determining loan affordability assessment.
Embedding an abstract idea (loan affordability assessment) in technology (processor), is merely an attempt to limit the use of the abstract idea to a particular 
For the above reasons, the claims are patent ineligible under § 101.
103
Applicant’s arguments with respect to obviousness rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693